UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7763


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DYNETTA R. LITTLEJOHN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at Newport
News. Rebecca Beach Smith, Senior District Judge. (4:19-cr-00053-RBS-RJK-2)


Submitted: March 29, 2022                                           Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dynetta R. Littlejohn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dynetta R. Littlejohn appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We have reviewed the record and

find no reversible error. Accordingly, we affirm the district court’s order. United States

v. Littlejohn, No. 4:19-cr-00053-RBS-RJK-2 (E.D. Va. Nov. 15, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2